DETAILED ACTION

The following is a non-final office action is response to communications received on 09/28/2020.  Claims 1-2 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1, lines 5-6, recites the limitation “which intersects the neck of the bone and is tightened in the area of the major trochanter or bulge using a nut-washer set.”  Because the claimed limitation positively recites a part of the human body, it is directed is configured to intersect the neck of the bone and is tightened in the area of the major trochanter or bulge using a nut-washer set.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlachos (US 8,632,602) in view of Deutchman et al. (US 10,543,094).
Regarding Claim 1, Vlachos discloses the invention substantially as claimed.  Vlachos teaches a surface arthroplasty system (Fig 1), consisting of a convex, hemispherical metallic implant (1, Col 1: lines 57-59) with a metal surface, on the inner surface of which there are meridian protruding ribs (3) and a navel (4) at the implant 5pole, with a female thread (Col 2: lines 15-17) on which a pretensioning needle (5) is screwed, which is configured to intersect the neck of the bone and is tightened in the 
However, Vlachos does not specifically disclose a hollow hemispherical metal implant with a metal surface, characterized in that both implants are coated with porcelain or zirconium oxide on the adjacent 10surfaces. 
Deutchman teaches an artificial hip system in the same field of endeavor.  Said artificial hip system (10) comprising an acetabular cup/liner (12/16) and a spherical femoral component (26) (Fig 1).  Wherein all the opposing articulating components may be constructed of metal (Col 4: lines 53-55) and coated with a layer of zirconium oxide (Col 5: lines 59-64) to provide hardness, wear and corrosion resistance, while providing improved lubrication (Col 5: lines 12-17).  Therefore reducing or eliminating osteolysis, inflammatory and toxic response, and carcinogenic effects that can adversely affect the body’s response and implant performance (Col 4: lines 27-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metallic acetabular component, as taught by Deutchman, in conjunction with the femoral resurfacing system of Vlachos in order to provide a system for total hip replacement while simultaneously attempting to maximize bone preservation.  Further, it would have been obvious to coat both adjacent metallic articulating surfaces (hip and femur) with a layer of zirconium oxide, as taught by Deutchman, to provide hardness, wear and corrosion resistance, while providing improved lubrication (Col 5: lines 12-17) to the articulating couple.  Said coating further 
Regarding Claim 2, the combination teaches wherein the inner side of the convex hemispherical metal implant (1) is covered with a porous metal layer (Col 2: lines 10-14) to achieve osseointegration with 15the underlying bone.
However, the combination does not specifically teach wherein the outer side of the acetabular metal implant is covered with a porous metal layer to achieve osseointegration with 15the underlying bone.
As Vlachos teaches the use of a porous metal layer to achieve osseointegration with 15the underlying bone, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the same porous metal layer, as taught by Vlachos, on the outside bone-facing surface of the combination in order to achieve osseointegration of the acetabular component.  Said porous layers are very well known in the art and their application to any bone-adjacent surface would be obvious to one of ordinary skill to prevent component migration and assist in long term implant retention.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774